                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:17-cr-00141-RJC-DCK

 USA                                      )
                                          )
                                          )
        vs.                               )                      ORDER
                                          )
 SAVANNAH GARAVAGLIA                      )
                                          )


       THIS MATTER is before the Court upon motion of the defendant, pro se,

requesting a sentence reduction under 18 U.S.C. § 3742(e) based on post-sentencing

rehabilitation. (Doc. No. 33).

       The provision on which the defendant relies governs direct appeals of

imposed sentences. 18 U.S.C. § 3742(e). It does not provide a vehicle for this Court

to reduce the defendant’s sentence. United States v. Williams, 788 F. App’x 918 (4th

Cir. 2019) (affirming denial of sentence reduction motion under § 3742(e) for lack of

authority).

       IT IS, THEREFORE, ORDERED that the defendant’s motion (Doc. No. 33 is

DISMISSED.



                                      Signed: January 14, 2021




       Case 3:17-cr-00141-RJC-DCK Document 35 Filed 01/15/21 Page 1 of 1
